February 7, 1939. The opinion of the Court was delivered by
The history of the distressing events out of which this litigation arose is clearly set forth in the decree of Judge Thurmond, from which this appeal comes to us. We have given full and careful consideration to the issues involved and are satisfied that the Circuit decree states sound conclusions. Let it be reported.
MR. CHIEF JUSTICE STABLER and MESSRS. JUSTICES BAKER and FISHBURNE concur.
MR. JUSTICE CARTER did not participate on account of illness.